DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final Action is responsive to Amendment filed on 07/05/2022.  Claims 1, 11, 20, 21, 23-28, 30-32, 35-38, and 40-42.  Claims 2-10, 12-19, 22, 29, 33, 34, and 39 have been cancelled.  Claims 41 and 42 have been added.  Claims 1, 11, 20, 21, 28, and 30 are currently amended.  Claims 1, 11, and 20 are independent claims.

Objections – Withdrawn
The Claim Objections of claims 20 and 30 is withdrawn as necessitated by amendment.

Rejections - Withdrawn
The previous 35 U.S.C §103 rejection of claim 1, 11, 20, 21, 25, 28, 30-32, 35, 37, and 40 over Rekimoto in view of Klein is withdrawn as necessitated by amendment.
The previous 35 U.S.C §103 rejection of claim 39 over Rekimoto in view of Klein is withdrawn as necessitated by cancellation.
The previous 35 U.S.C §103 rejection of claims 23, 24, 26, 27, 36, and 38 over Rekimoto in view of Klein in further view of Elias is withdrawn as necessitated by amendment.

Response to Arguments
Applicant's arguments filed 07/05/2022 have been fully considered but they are moot in view of the new grounds of rejection.
Assuming arguendo, Applicant argues:
The Office Action cites paragraph [0046] and [0054] and figures 1 and 10 of Rekimoto as allegedly teaching “render, on the first touch sensitive surface, a plurality of selectable soft buttons that each correspond to a respective parameter control function of the plurality of parameter control functions.” Claim 1 has been amended to clarify that the soft buttons are physical components on the first touchscreen device rather than being rendered on the first touch sensitive surface. In claim 1, as amended, a first touchscreen device of a foldable electronic devices has a first touch sensitive surface and a plurality of selectable soft buttons.
In contrast, Rekimoto discloses a method of displaying a plurality of “operation buttons” in the form of button icons on a touch sensitive display screen, where contact with the touch sensitive display screen in proximity to the displayed button icon activates a function. For example, as described in paragraph [0046] of Rekimoto:
…
By nature of being displayed on a touch sensitive display screen, the “operation buttons” of Rekimoto are not “soft”. Furthermore, selectable soft buttons present many operational advantages over button icons displayed on a touch sensitive display screen, for example, providing a tactile feedback to a user of a soft texture of the soft button when a first finger is in contact with the soft button.

Examiner notes that Applicant’s arguments are directed to the newly amended claim language.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the soft buttons are physical components) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Additionally, even having the interpretation that the soft buttons are physical components, the specification appears to be silent to the soft buttons being physical components.  Moreover, one of ordinary skill in the art would recognize that soft buttons, in the field of graphical user interface, can encompass graphical representations of buttons as soft buttons.
Nonetheless, Rekimoto is not relied upon for this feature.  Newly applied reference Griffin teaches the first user interface may include at least one physical and/or virtual button (see at least [0014] [0052]).  See rejections below for the current 103 rejection.

Applicant further argues:
The Office Action also cites paragraph [0063] and FIG. 10 of Rekimoto as allegedly teaching “detect, on the first touch sensitive surface, a first input gesture selecting one of the plurality of selectable soft buttons.” Claim 1 has been amended to clarify that a first input gesture is detected on one of the plurality of selectable soft buttons rather than being detected on the first touch sensitive surface.
For at least the reasons described above, it would not have been obvious to one of ordinary skill in the art to modify the teachings of Rekimoto, in accordance with the teachings of Klein, in order to arrive at all the features of claim 1. 
Independent claims 11 and 20 recite a device and a non-transitory computer readable medium, respectively, with features similar to those presented in claim 1, therefore these claims also are not disclosed or taught by Rekimoto in view of Klein. 
Accordingly, it is submitted that claims 1, 11 and 20 are patentable over Rekimoto in view of Klein, whether taken alone or in combination. The dependent claims are patentable for at least the same reasons as the claims from which they depend.
The deficiencies of Rekimoto and Klein are not all remedied by a further combination with Elias as none of these references have been shown to disclose the above-discussed features of claim 1.
Therefore, the present claims are all allowable over the cited references. The Applicant respectfully requests the withdrawal of the claim rejections under 35 U.S.C. § 103.


Examiner notes that Applicant’s argument is directed to the newly amended claim language.  Examiner notes that newly applied reference Griffin teaches detecting a gesture selecting one of the plurality of selectable soft buttons (see at least [0047] [Fig. 2A]).  See rejections below for the current 103 rejection.
Applicant further argues on pages 12-13 that the independent claims reciting substantially similar limitations, and all dependent claims are allowable for the reasons argued above. The Office respectfully disagrees, and counter-asserts the rationale set forth above.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not define or provide proper antecedent basis for “soft textured surface”.

Claim Objections
Claim 40 is objected to because of the following informalities:  Claim 40 depends from claim 39.  However, claim 39 has been cancelled.  In order to expedite prosecution, Examiner will interpret claim 40 to depend from claim 11.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21, 23, 24, 26-28, 30, and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 21 and 28 recite: “the selectable soft button having a soft textured surface”.  There is no mention of the newly amended limitation in the original Specification. Thus, the limitations include subject matter that was not described in the original Specification.  Examiner acknowledges paragraph [0107] of the publication
The input device(s) 110 may include other components which are not shown such as a keyboard, a mouse, a microphone, and accelerometer, and/or a keypad). The output device(s) 120 may include other components which are not shown such as an LED indicator and a tactile generator.

However, nowhere in the specification is there a mention or description that the selectable soft buttons have a soft textured surface.
The dependent claims, claims 23, 24, 26, 27, 30, and 31, included in the statement of reject but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rationale as applied to their parent claim above.
If the examiner has overlooked the portion of the original Specification that describes this feature of the present invention, then Applicant should point it out (by page number and line number) in the response to this Office Action.  Applicant may obviate this rejection by canceling the claim. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 23, 24, 26-28, 30, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “soft textured surface” in claims 21 and 28 is a relative term which renders the claim indefinite. The term “soft textured surface” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. How the “surface” is described renders the claims indefinite by use of the term “soft textured” because one of ordinary skill in the art would not be reasonably apprised of the scope of what “soft textured” is supposed to mean or encompass.
The dependent claims, claims 23, 24, 26, 27, 30, and 31, included in the statement of reject but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rationale as applied to their parent claim above.

Examiner Note
The positively recited "processor" element of claim 11 has been interpreted as requiring hardware.
The terminology "non-transitory" of claim 20 has been interpreted as excluding signal subject matter, as per the January 26, 2010 Kappos' memo on statutory subject matter eligibility.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 11, 20, 25, 32, 35, 37, 41, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin (US 2009/0167696 A1; hereafter “Griffin”) in view of Klein et al. (US 2018/0067638 A1; hereafter “Klein”).

Regarding Claim 1, Griffin teaches a method for controlling a [foldable] electronic device that comprises a first touchscreen device having a first touch sensitive surface and a plurality of selectable soft buttons, and a second touchscreen device having a second touch sensitive surface, (Griffin [0038] [0041] [0042]: describing a mobile device comprising a first and second user interface having respective touch-sensitive displays and touch sensors; [0014] [0022]: the first user interface may include at least one physical and/or virtual button; [0044]: the first user interface 255a may be configured to display a plurality of virtual `buttons` 260 [selectable soft buttons]; Figs. 1 and 2A)
[the first touchscreen device and the second touchscreen device being hingedly connected to one another and folded at an angle relative to one another to be simultaneously viewed by a user,] (Griffin [0042]: the second user interface 155b may be used in tandem with the first user interface 155a, and the relative positioning of first and second user interfaces 155a and 155b on the different faces of the mobile terminal 100 may be configured to enable one-handed operation of the mobile terminal 100)
the method enabling control of a plurality of parameter control functions using a first finger and a second finger of one hand, comprising: (Griffin [0042] [0047] [0061]: describing an input device for controlling parameter functions with one-hand gesture input)
detecting, on one of the plurality of selectable soft buttons, a first input gesture selecting one of the plurality of selectable soft buttons, (Griffin [0014] [0047]: the first user interface 255a may be configured to display a plurality of virtual `buttons` 260, and may be configured to detect the touch and/or directional movement of a stylus or digit of a human hand (i.e., a thumb or finger) at the appropriate location(s) of the virtual buttons 260 as the first user input; Fig. 2A showing a selection [first input gesture] selecting one of the plurality of selectable soft buttons)
each selectable soft button of the plurality of selectable soft buttons corresponding to a respective parameter control function of the plurality of parameter control functions; (Griffin [0045]-[0047]: describing each virtual button can correspond to respective parameter control functions)
detecting a second input gesture at a location on the second touch sensitive surface that can be touched by the second finger of the one hand while the first finger of the one hand performs the first input gesture; and (Griffin [0014] [0044]: The second user interface 255b may thereby be configured to detect the touch and/or directional movement of a stylus or digit of a human hand on the touch sensor on the back 200b of the mobile terminal 200 as the second user input; [0045]: detect and/or recognize combinations of the first and second user inputs received via the first and second user interfaces 255a and 255b, respectively. The first and second user inputs may be received substantially concurrently or within a given time period; Fig. 2B)
adjusting, based on the second input gesture, a parameter of the respective parameter control function corresponding to the selectable soft button selected by the first input gesture.  (Griffin [0042]: responsive to detecting user inputs received via one or more of the first and/or second user interfaces 155a and 155b the controller may be configured to perform mobile terminal functions such as changing a setting of the mobile terminal/application;  [0047] [0061]: the single tap on the first user interface 255a in combination with the upward/downward sliding motion on the second user interface 255b along the axis 202y may be associated with volume control)
Although Griffin does teach “the second user interface 155b may be used in tandem with the first user interface 155a, and the relative positioning of first and second user interfaces 155a and 155b on the different faces of the mobile terminal 100 may be configured to enable one-handed operation of the mobile terminal 100” [0042], Griffin does not explicitly teach a foldable device where the first touchscreen device and second touchscreen device are being hingedly connected to one another and folded at an angle relative to one another to be simultaneously viewed by a user.
Klein teaches the first touchscreen device and second touchscreen device are being hingedly connected to one another and folded at an angle relative to one another to be simultaneously viewed by a user; (Klein [0020] [0026] [0034]: describing a first and second touchscreen device each having a touch sensitive surface; the first and second touchscreen devices being connected by a movable physical connection such as a hinge;  touch surfaces that are connected to one another yet may be oriented at different angles and/or planar orientations relative to each other; Fig. 1; Fig. 2 showing a foldable device)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the first touchscreen device and second touchscreen device being hingedly connected to one another and angled relative to one another as taught by Klein for the benefit of enabling control of a plurality of parameter control functions using a first finger and a second finger of one hand for a multi-screen device as taught by Griffin, with a reasonable expectation of success, because Klein teaches this “movable physical connection 220 can allow the devices 212, 214 to be positioned in a variety of different configurations” [0034]. Additionally, Klein teaches “[b]y simultaneously specifying the object and the command with the dual- surface targeted gestures, individual operations in the context menu can be initiated with a single step” [0051] and "these additional gesture inputs can be used as shortcuts to perform a variety of operations that would otherwise require several navigational steps to initiate, thereby increasing efficiency and reducing the time used to navigate to and initiate various commands" [0075]. In addition, references (Griffin and Klein) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, multi-touch user interaction on multi-screen devices. This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 11, Griffin teaches a [foldable] electronic device configured to enable control of a plurality of parameter control functions using a first finger and a second finger of one hand, the device comprising: (Griffin [0042] [0047] [0061]: describing an input device for controlling parameter functions with one-hand gesture input)
a first touchscreen device having a first touch sensitive surface and a plurality of selectable soft buttons, and a second touchscreen device having a second touch sensitive surface, (Griffin [0038] [0041] [0042]: describing a mobile device comprising a first and second user interface having respective touch-sensitive displays and touch sensors; [0014] [0022]: the first user interface may include at least one physical and/or virtual button; [0044]: the first user interface 255a may be configured to display a plurality of virtual `buttons` 260 [selectable soft buttons]; Figs. 1 and 2A)
[the first touchscreen device and second touchscreen device being hingedly connected to one another and folded at an angle relative to one another to be simultaneously viewed by a user;] (Griffin [0042]: the second user interface 155b may be used in tandem with the first user interface 155a, and the relative positioning of first and second user interfaces 155a and 155b on the different faces of the mobile terminal 100 may be configured to enable one-handed operation of the mobile terminal 100) 
a processor connected to exchange signals with the first touchscreen device and the second touchscreen device; (Griffin [0033] [0040] [0057]: processor; Fig. 1)
a non-transitory memory coupled to the processor and storing instructions that, when executed by the processor, configure the processor to: (Griffin [0038]-[0040] [0058]: memory; Fig. 1)
detect, on one of the plurality of selectable soft buttons, a first input gesture selecting one of the plurality of selectable soft buttons, (Griffin [0014] [0047]: the first user interface 255a may be configured to display a plurality of virtual `buttons` 260, and may be configured to detect the touch and/or directional movement of a stylus or digit of a human hand (i.e., a thumb or finger) at the appropriate location(s) of the virtual buttons 260 as the first user input; Fig. 2A showing a selection [first input gesture] selecting one of the plurality of selectable soft buttons)
each selectable soft button of the plurality of selectable soft buttons corresponding to a respective parameter control function of the plurality of parameter control functions; (Griffin [0045]-[0047]: describing each virtual button can correspond to respective parameter control functions)
Page 3 of 13detect a second input gesture at a location on the second touch sensitive surface that can be touched by the second finger of the one hand while the first finger of the one hand performs the first input gesture; (Griffin [0014] [0044]: The second user interface 255b may thereby be configured to detect the touch and/or directional movement of a stylus or digit of a human hand on the touch sensor on the back 200b of the mobile terminal 200 as the second user input; [0045]: detect and/or recognize combinations of the first and second user inputs received via the first and second user interfaces 255a and 255b, respectively. The first and second user inputs may be received substantially concurrently or within a given time period; Fig. 2B) and 
adjust, based on the second input gesture, a parameter of the respective parameter control function corresponding to the selectable soft button selected by the first input gesture. (Griffin [0042]: responsive to detecting user inputs received via one or more of the first and/or second user interfaces 155a and 155b the controller may be configured to perform mobile terminal functions such as changing a setting of the mobile terminal/application;  [0047] [0061]: the single tap on the first user interface 255a in combination with the upward/downward sliding motion on the second user interface 255b along the axis 202y may be associated with volume control)
Although Griffin does teach “the second user interface 155b may be used in tandem with the first user interface 155a, and the relative positioning of first and second user interfaces 155a and 155b on the different faces of the mobile terminal 100 may be configured to enable one-handed operation of the mobile terminal 100” [0042], Griffin does not explicitly teach a foldable device where the first touchscreen device and second touchscreen device being hingedly connected to one another and folded at an angle relative to one another to be simultaneously viewed by a user.
Klein teaches the first touchscreen device and second touchscreen device being hingedly connected to one another and folded at an angle relative to one another to be simultaneously viewed by a user; (Klein [0020] [0026] [0034]: describing a first and second touchscreen device each having a touch sensitive surface; the first and second touchscreen devices being connected by a movable physical connection such as a hinge;  touch surfaces that are connected to one another yet may be oriented at different angles and/or planar orientations relative to each other; Fig. 1; Fig. 2 showing a foldable device)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the first touchscreen device and second touchscreen device being hingedly connected to one another and angled relative to one another as taught by Klein for the benefit of enabling control of a plurality of parameter control functions using a first finger and a second finger of one hand as taught for a multi-screen device by Griffin, with a reasonable expectation of success, because Klein teaches this “movable physical connection 220 can allow the devices 212, 214 to be positioned in a variety of different configurations” [0034]. Additionally, Klein teaches “[b]y simultaneously specifying the object and the command with the dual- surface targeted gestures, individual operations in the context menu can be initiated with a single step” [0051] and "these additional gesture inputs can be used as shortcuts to perform a variety of operations that would otherwise require several navigational steps to initiate, thereby increasing efficiency and reducing the time used to navigate to and initiate various commands" [0075]. In addition, references (Griffin and Klein) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, multi-touch user interaction on multi-screen devices. This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 20, Griffin teaches a non-transitory computer readable medium storing instructions for execution by a processor of a foldable electronic device that includes a first touchscreen device having a first touch sensitive surface and a plurality of selectable soft buttons, and a second touchscreen device having a second touch sensitive surface, (Griffin [0038] [0041] [0042]: describing a mobile device comprising a first and second user interface having respective touch-sensitive displays and touch sensors; [0014] [0022]: the first user interface may include at least one physical and/or virtual button; [0044]: the first user interface 255a may be configured to display a plurality of virtual `buttons` 260 [selectable soft buttons]; Figs. 1 and 2A)
[the first touchscreen device and second touchscreen device being hingedly connected to one another and folded at an angle relative to one another to be simultaneously viewed by a user,] (Griffin [0042]: the second user interface 155b may be used in tandem with the first user interface 155a, and the relative positioning of first and second user interfaces 155a and 155b on the different faces of the mobile terminal 100 may be configured to enable one-handed operation of the mobile terminal 100)
the instructions being configured to enable control of a plurality of parameter control functions using a Page 4 of 13first finger and a second finger of one hand, the instructions when executed by the processor of an electronic device, configure the processor to: (Griffin [0042] [0047] [0061]: describing an input device for controlling parameter functions with one-hand gesture input; [0033])
detect, on one of the plurality of selectable soft buttons, a first input gesture selecting one of the plurality of selectable soft buttons, (Griffin [0014] [0047]: the first user interface 255a may be configured to display a plurality of virtual `buttons` 260, and may be configured to detect the touch and/or directional movement of a stylus or digit of a human hand (i.e., a thumb or finger) at the appropriate location(s) of the virtual buttons 260 as the first user input; Fig. 2A showing a selection [first input gesture] selecting one of the plurality of selectable soft buttons)
each selectable soft button of the plurality of selectable soft buttons corresponding to a respective parameter control function of the plurality of parameter control functions; (Griffin [0045]-[0047]: describing each virtual button can correspond to respective parameter control functions)
detect a second input gesture at a location on the second touch sensitive surface that can be touched by the second finger of the one hand while the first finger of the one hand performs the first input gesture; (Griffin [0014] [0044]: The second user interface 255b may thereby be configured to detect the touch and/or directional movement of a stylus or digit of a human hand on the touch sensor on the back 200b of the mobile terminal 200 as the second user input; [0045]: detect and/or recognize combinations of the first and second user inputs received via the first and second user interfaces 255a and 255b, respectively. The first and second user inputs may be received substantially concurrently or within a given time period; Fig. 2B) and 
adjust, based on the second input gesture, a parameter of the respective parameter control function corresponding to the selectable soft button selected by the first input gesture.  (Griffin [0042]: responsive to detecting user inputs received via one or more of the first and/or second user interfaces 155a and 155b the controller may be configured to perform mobile terminal functions such as changing a setting of the mobile terminal/application;  [0047] [0061]: the single tap on the first user interface 255a in combination with the upward/downward sliding motion on the second user interface 255b along the axis 202y may be associated with volume control)
Although Griffin does teach “the second user interface 155b may be used in tandem with the first user interface 155a, and the relative positioning of first and second user interfaces 155a and 155b on the different faces of the mobile terminal 100 may be configured to enable one-handed operation of the mobile terminal 100” [0042], Griffin does not explicitly teach a foldable device where the first touchscreen device and second touchscreen device being hingedly connected to one another and folded at an angle relative to one another to be simultaneously viewed by a user.
Klein teaches the first touchscreen device and second touchscreen device being hingedly connected to one another and folded at an angle relative to one another to be simultaneously viewed by a user, (Klein [0020] [0026] [0034]: describing a first and second touchscreen device each having a touch sensitive surface; the first and second touchscreen devices being connected by a movable physical connection such as a hinge;  touch surfaces that are connected to one another yet may be oriented at different angles and/or planar orientations relative to each other; Fig. 1; Fig. 2 showing a foldable device)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the first touchscreen device and second touchscreen device being hingedly connected to one another and angled relative to one another as taught by Klein for the benefit of enabling control of a plurality of parameter control functions using a first finger and a second finger of one hand for a multi-screen device as taught by Griffin, with a reasonable expectation of success, because Klein teaches this “movable physical connection 220 can allow the devices 212, 214 to be positioned in a variety of different configurations” [0034]. Additionally, Klein teaches “[b]y simultaneously specifying the object and the command with the dual- surface targeted gestures, individual operations in the context menu can be initiated with a single step” [0051] and "these additional gesture inputs can be used as shortcuts to perform a variety of operations that would otherwise require several navigational steps to initiate, thereby increasing efficiency and reducing the time used to navigate to and initiate various commands" [0075]. In addition, references (Griffin and Klein) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, multi-touch user interaction on multi-screen devices. This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 25, Griffin in view of Klein teaches wherein the plurality of parameter control functions include functions that control at least one of: audio volume; display brightness; and display contrast. (Griffin [0047]: volume control) [The motivation of claim 1 is applicable to claim 25 and thereby incorporated]

Regarding Claim 32, Griffin in view of Klein teaches wherein the plurality of system parameter control functions include a function that controls one of: audio volume; display brightness; and display contrast.  (Griffin [0047]: volume control) [The motivation of claim 11 is applicable to claim 32 and thereby incorporated]

Regarding Claim 35, Griffin in view of Klein teaches wherein the plurality of parameter control functions each correspond to a respective system configuration parameter for the electronic device.  (Griffin [0045]-[0047]: describing each virtual button can correspond to respective parameter control functions; volume control; [0042]: mobile functions include changing a setting of the mobile terminal or an application thereof; [0061]: particular mobile terminal functions; Fig. 2A)
Although Griffin teaches a function is assigned to each button [0045]-[0047]; an example of a function [system configuration parameter] is volume control [0047] [0061], and that mobile functions include changing a setting of the mobile terminal or an application therefor [0042], Griffin in view of Klein does not specifically state that each of the plurality of parameter control functions correspond to a respective system configuration parameter for the electronic device. However, it would have been obvious to one of ordinary skill in that before the effective filing date of the claimed invention, given the teachings of Griffin for each of the plurality of parameter control functions correspond to a respective system configuration parameter for the electronic device, since Griffin does teach a function is assigned to each button [0042] [0045]-[0047] [0061] and the virtual button is selected; and when the other finger performs touch detection, the parameter related to the selected input item is input [0014] [0044]-[0047] [0061]. Additionally, one of ordinary skill in the art could consider this limitation as non-functional descriptive material. Nonetheless, one of ordinary skill in the art would have been motivated to make such modification, with a reasonable expectation of success, because in doing so would allow a user to select any desired control function provided in order to control the associated system configuration parameter for the electronic device.

Regarding Claim 37, Griffin in view of Klein teaches wherein the plurality of parameter control functions each correspond to a respective system configuration parameter for the electronic device.  (Griffin [0045]-[0047]: describing each virtual button can correspond to respective parameter control functions; volume control; [0042]: mobile functions include changing a setting of the mobile terminal or an application thereof; [0061]: particular mobile terminal functions; Fig. 2A)
Although Griffin teaches a function is assigned to each button [0045]-[0047]; an example of a function [system configuration parameter] is volume control [0047] [0061], and that mobile functions include changing a setting of the mobile terminal or an application therefor [0042], Griffin in view of Klein does not specifically state that each of the plurality of parameter control functions correspond to a respective system configuration parameter for the electronic device. However, it would have been obvious to one of ordinary skill in that before the effective filing date of the claimed invention, given the teachings of Griffin for each of the plurality of parameter control functions correspond to a respective system configuration parameter for the electronic device, since Griffin does teach a function is assigned to each button [0042] [0045]-[0047] [0061] and the virtual button is selected; and when the other finger performs touch detection, the parameter related to the selected input item is input [0014] [0044]-[0047] [0061]. Additionally, one of ordinary skill in the art could consider this limitation as non-functional descriptive material. Nonetheless, one of ordinary skill in the art would have been motivated to make such modification, with a reasonable expectation of success, because in doing so would allow a user to select any desired control function provided in order to control the associated system configuration parameter for the electronic device.

Regarding Claim 41, Griffin in view of Klein teaches wherein the first touchscreen device and the second touchscreen device are folded at an angle between 900 and 1800.  (Griffin [0042]; Klein [0020] [0034]: the devices 212, 214 can be positioned in an “open book” configuration where the displays 216, 218 are positioned relative to one another at an angle between zero and 90 degrees, or between 90 degrees and 360 degrees. In yet another example position, the displays 216, 218 can be parallel with one another in a side-by-side configuration where both displays 216, 218 face the same direction) [The motivation of claim 1 is applicable to claim 41 and thereby incorporated]

Regarding Claim 42, Griffin in view of Klein teaches wherein the first touchscreen device and the second touchscreen device are folded at an angle between 900 and 1800.  (Griffin [0042]; Klein [0020] [0034]: the devices 212, 214 can be positioned in an “open book” configuration where the displays 216, 218 are positioned relative to one another at an angle between zero and 90 degrees, or between 90 degrees and 360 degrees. In yet another example position, the displays 216, 218 can be parallel with one another in a side-by-side configuration where both displays 216, 218 face the same direction) [The motivation of claim 11 is applicable to claim 42 and thereby incorporated]

Claims 21 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin in view of Klein in further view of Forutanpour et al. (US 2012/0286944 A1; hereafter “Forutanpour”).

Regarding Claim 21, Griffin in view of Klein teaches wherein the first input gesture corresponds to a static touch at a location of the selected selectable soft button, (Griffin [0047] [0051]: a tap on the first user interface 255a may be used to initiate entry of a command; Klein [0050] [0051] [0063]: recognizes a press-and-hold gesture [static touch] establishing the object as a target [user interface selection control] of an operation)
However, Griffin in view of Klein may not explicitly teach every aspect of the selectable soft button having a soft textured surface.  
Forutanpour teaches the selectable soft button having a soft textured surface. (Forutanpour [0029] [0030] [0089]: surfaces configured to raise a portion of the surface to create a bump or raised portion that can be felt, haptic surfaces which can create a texture or sensation that can be felt through fingers; Fig. 10A-C showing a selectable soft button having a soft textured surface)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the selectable soft button having a soft textured surface as taught by Forutanpour for the benefit of enabling control of a plurality of parameter control functions using a first finger and a second finger of one hand for a multi-screen device as taught by Griffin in view of Klein, with a reasonable expectation of success, in order to “allow users to feel information by touching their mobile device”(Forutanpour [0036]). Additionally, one of ordinary skill would recognize that providing a textured surface would allow a user to easily and rapidly sense by feel. In addition, references (Griffin in view of Klein and Forutanpour) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, multi-touch user interaction on touch-screen devices. This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 28, Griffin in view of Klein teaches wherein the first input gesture corresponds to a static touch at a location of the selected selectable soft button, (Griffin [0047] [0051]: a tap on the first user interface 255a may be used to initiate entry of a command; Klein [0050] [0051] [0063]: recognizes a press-and-hold gesture [static touch] establishing the object as a target [user interface selection control] of an operation)
However, Griffin in view of Klein may not explicitly teach every aspect of the selectable soft button having a soft textured surface.  
Forutanpour teaches the selectable soft button having a soft textured surface. (Forutanpour [0029] [0030] [0089]: surfaces configured to raise a portion of the surface to create a bump or raised portion that can be felt, haptic surfaces which can create a texture or sensation that can be felt through fingers; Fig. 10A-C showing a selectable soft button having a soft textured surface)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the selectable soft button having a soft textured surface as taught by Forutanpour for the benefit of enabling control of a plurality of parameter control functions using a first finger and a second finger of one hand for a multi-screen device as taught by Griffin in view of Klein, with a reasonable expectation of success, in order to “allow users to feel information by touching their mobile device”(Forutanpour [0036]). Additionally, one of ordinary skill would recognize that providing a textured surface would allow a user to easily and rapidly sense by feel. In addition, references (Griffin in view of Klein and Forutanpour) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, multi-touch user interaction on touch-screen devices. This close relation between the references highly suggests a reasonable expectation of success.

Claims 23, 24, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin in view of Klein in further view of Forutanpour in further view of Rekimoto et al. (US 2003/0234768 A1; hereafter “Rekimoto”) in further view of Elias (US 2007/0103454 A1; hereafter “Elias”).

Regarding Claim 23, Griffin in view of Klein in further view of Forutanpour may not explicitly teach every aspect of comprising, in response to the first input gesture, rendering a user interface slider control on the second touch sensitive surface at a region that can be touched by the second finger of the one hand when the first finger of the one hand performs the first input gesture, wherein the slider control has a track element between a first end and a second end, wherein the detected second input gesture indicates, based on a location of the second input gesture on the track element, a value of the parameter of the respective parameter control function. 
Rekimoto teaches comprising, [in response to the first input gesture,] rendering a user interface slider control on the second touch sensitive surface at a region that can be touched by the second finger of the one hand when the first finger of the one hand performs the first input gesture, (Rekimoto [0064]: Below the display panel 110 is provided a level- adjusting pointer [slider] 113 disposed as a curve on the front surface of the display panel 110; Fig. 10 showing a slider control touched by the second finger of the one hand when the first finger of the one hand performs the first input gesture) wherein the slider control has a track element between a first end and a second end, (Rekimoto Fig. 10 showing a level-adjusting pointer 113 disposed as a curve [track element] between two ends) wherein the detected second input gesture indicates, based on a location of the second input gesture on the track element, a value of the parameter of the respective parameter control function. (Rekimoto [0064]: the level-adjusting pointer detects the position of a touch of the finger f12 on the curve using the front-surface touch sensor 120b and sets the detected touch position as the adjustment value)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to render a slider control to be touched by a second gesture to manipulate the slider control as taught by Rekimoto for the benefit of enabling control of a plurality of parameter control functions using a first finger and a second finger of one hand for a multi-screen device of Griffin in view of Klein in further view of Forutanpour, with a reasonable expectation of success, for visual feedback purposes which would enhance user interaction and experience. In addition, references (Griffin in view of Klein in further view of Forutanpour and Rekimoto) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, multi-touch user interaction on multi-screen devices. This close relation between the references highly suggests a reasonable expectation of success.
However, Griffin in view of Klein in further view of Forutanpour in further view of Rekimoto may not explicitly teach that in response to the first input gesture, [rendering a user interface slider control on the second touch sensitive surface at a region that can be touched by the second finger of the one hand when the first finger of the one hand performs the first input gesture].
Elias teaches in response to the first input gesture, [rendering a user interface slider control on the second touch sensitive surface at a region that can be touched by the second finger of the one hand when the first finger of the one hand performs the first input gesture] (Elias [0021] [0022] Figs. 3A and 3B describing that in response to a static touch gesture on a soft button (e.g. click menu), displaying navigational menu which contains a slider control)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the slider control to be rendered in response to the static touch on the soft button as taught by Elias for the benefit of enabling control of a plurality of parameter control functions using a first finger and a second finger of one hand for a multi-screen device of Griffin in view of Klein in further view of Forutanpour in further view of Rekimoto, with a reasonable expectation of success, in order to enhance screen real estate and reduce visual clutter (Elias [0004]). Additionally, Klein teaches "these additional gesture inputs can be used as shortcuts to perform a variety of operations that would otherwise require several navigational steps to initiate, thereby increasing efficiency and reducing the time used to navigate to and initiate various commands" [0075]. In addition, references (Griffin in view of Klein in further view of Forutanpour in further view of Rekimoto and Elias) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, multi-touch user interaction on multi-screen devices. This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 24, Griffin in view of Klein in further view of Forutanpour in further view of Rekimoto in further view of Elias teaches wherein detecting the second input gesture includes detecting a swipe gesture along the track element of the slider control. (Griffin [0047]: sliding motion; Klein [0044] [0045] [0048]: swipe gesture; Rekimoto [0064]: the position of a finger is detected along the curve [track element]; Elias [0016]: describing a sliding gesture) [The motivation of claim 23 is applicable to claim 24 and thereby incorporated]

Regarding Claim 26, Griffin in view of Klein in further view of Forutanpour in further view of Rekimoto in further view of Elias teaches wherein the slider control is a linear slider control. (Rekimoto Fig. 11 showing a linear slider control; Elias [0016] Figs. 3B showing a liner slider control) [The motivation of claim 23 is applicable to claim 26 and thereby incorporated] 

Regarding Claim 27, Griffin in view of Klein in further view of Forutanpour in further view of Rekimoto in further view of Elias teaches wherein the slider control is a rotary slider control. (Rekimoto [0064] Fig. 10: a level-adjusting pointer 113 disposed as a curve [rotary slider control]) [The motivation of claim 23 is applicable to claim 27 and thereby incorporated] 

Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin in view of Klein in further view of Forutanpour in further view of Rekimoto.

Regarding Claim 30, Griffin in view of Klein in further view of Forutanpour may not explicitly teach every aspect of wherein the instructions configure the processor to render a user interface slider control on the second touch sensitive surface at a region that can be touched by the second finger of the one hand when the first finger of the one hand performs the first input gesture, the slider control having a track element between a first end and a second end, wherein the detected second input gesture indicates, based on a location of the second input gesture on the track element, a value of the parameter of the respective parameter control function.  
Rekimoto teaches wherein the instructions configure the processor to render a user interface slider control on the second touch sensitive surface at a region that can be touched by the second finger of the one hand when the first finger of the one hand performs the first input gesture, (Rekimoto [0064]: Below the display panel 110 is provided a level-adjusting pointer [slider] 113 disposed as a curve on the front surface of the display panel 110; Fig. 10 showing a slider control touched by the second finger of the one hand when the first finger of the one hand performs the first input gesture) the slider control having a track element between a first end and a second end, (Rekimoto Fig. 10 showing a level-adjusting pointer 113 disposed as a curve [track element] between two ends) wherein the detected second input gesture indicates, based on a location of the second input gesture on the track element, a value of the parameter of the respective parameter control function. (Rekimoto [0064]: the level-adjusting pointer detects the position of a touch of the finger f12 on the curve using the front-surface touch sensor 120b and sets the detected touch position as the adjustment value) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to render a slider control to be touched by a second gesture to manipulate the slider control as taught by Rekimoto for the benefit of enabling control of a plurality of parameter control functions using a first finger and a second finger of one hand for a multi-screen device of Griffin in view of Klein in further view of Forutanpour, with a reasonable expectation of success, for visual feedback purposes which would enhance user interaction and experience. In addition, references (Griffin in view of Klein in further view of Forutanpour and Rekimoto) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, multi-surface user interaction. This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 31, Griffin in view of Klein in further view of Forutanpour in further view of Rekimoto teaches wherein the instructions configure the processor to detect the second input gesture based on detecting a swipe gesture along the track element of the slider control.  (Rekimoto [0064]: the position of a finger is detected along the curve [track element]; Klein [0044] [0045] [0048]: swipe gesture) [The motivation of claim 30 is applicable to claim 31 and thereby incorporated]

Claims 36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin in view of Klein in further view of Elias.

Regarding Claim 36, Griffin in view of Klein teaches [wherein a user interface control is rendered in response to] a static touch of one of the plurality of selectable soft buttons by the first finger of the one hand and [wherein the user interface control] can be manipulated by a swipe gesture by the second finger of the one hand.  (Griffin [0037] [0047]: a single tap on the first user interface 255a in combination with a sliding motion on the second user interface 255b along the axis 202y)
However, Griffin in view of Klein may not explicitly teach every aspect of wherein a user interface control is rendered in response to a static touch of one of the plurality of selectable soft buttons by the first finger of the one hand and wherein the user interface control can be manipulated by a swipe gesture by the second finger of the one hand.  
Elias teaches wherein a user interface control is rendered in response to a static touch of one of the plurality of selectable soft buttons by the first finger of the one hand and wherein the user interface control can be manipulated by a swipe gesture by the second finger of the one hand. (Elias [0021] [0022] Figs. 3A and 3B describing that in response to a static touch gesture on a soft button (e.g. click menu), displaying navigational menu which contains a slider control; [0016]: describing a sliding gesture)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the slider control to be rendered in response to the static touch on the soft button as taught by Elias for the benefit of enabling control of a plurality of parameter control functions using a first finger and a second finger of one hand for a multi-screen device of Griffin in view of Klein, with a reasonable expectation of success, in order to enhance screen real estate and reduce visual clutter (Elias [0004]). Additionally, Klein teaches "these additional gesture inputs can be used as shortcuts to perform a variety of operations that would otherwise require several navigational steps to initiate, thereby increasing efficiency and reducing the time used to navigate to and initiate various commands" [0075]. In addition, references (Griffin in view of Klein and Elias) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, multi-touch user interaction on multi-screen devices. This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 38, Griffin in view of Klein teaches [wherein the instructions to configure the processor to render a user interface control in response to] a static touch of one of the plurality of selectable soft buttons by the first finger of the one Page 7 of 13hand, [wherein the user interface control] can be manipulated by a swipe gesture by the second finger of the one hand.  (Griffin [0037] [0047]: a single tap on the first user interface 255a in combination with a sliding motion on the second user interface 255b along the axis 202y)
However, Griffin in view of Klein may not explicitly teach every aspect of wherein the instructions to configure the processor to render a user interface control in response to a static touch of one of the plurality of selectable soft buttons by the first finger of the one Page 7 of 13hand, wherein the user interface control can be manipulated by a swipe gesture by the second finger of the one hand.  
Elias teaches wherein the instructions to configure the processor to render a user interface control in response to a static touch of one of the plurality of selectable soft buttons by the first finger of the one Page 7 of 13hand, wherein the user interface control can be manipulated by a swipe gesture by the second finger of the one hand.  (Elias [0021] [0022] Figs. 3A and 3B describing that in response to a static touch gesture on a soft button (e.g. click menu), displaying navigational menu which contains a slider control; [0016]: describing a sliding gesture)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the slider control to be rendered in response to the static touch on the soft button as taught by Elias for the benefit of enabling control of a plurality of parameter control functions using a first finger and a second finger of one hand for a multi-screen device of Griffin in view of Klein, with a reasonable expectation of success, in order to enhance screen real estate and reduce visual clutter (Elias [0004]). Additionally, Klein teaches "these additional gesture inputs can be used as shortcuts to perform a variety of operations that would otherwise require several navigational steps to initiate, thereby increasing efficiency and reducing the time used to navigate to and initiate various commands" [0075]. In addition, references (Griffin in view of Klein and Elias) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, multi-touch user interaction on multi-screen devices. This close relation between the references highly suggests a reasonable expectation of success.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Griffin in view of Klein in further view of Rekimoto.

Regarding Claim 40, Griffin in view of Klein may not explicitly teach every aspect of wherein the second input gesture can be used to input multiple different values and the instructions configure the processor to display, in response to the second input gesture, a control element on the second touch sensitive surface visually indicating a relative magnitude of an input value.  
Rekimoto teaches wherein the second input gesture can be used to input multiple different values (Rekimoto [0064] [0067]: The level-adjusting pointer detects the position of a touch of the finger f12 on the curve using the front-surface touch sensor 120b and sets the detected touch position as the adjustment value...NOTE: Since a user can drag their finger to various positions along the curve, multiple different values can be inputted) and the instructions configure the processor to display, in response to the second input gesture, a control element on the second touch sensitive surface visually indicating a relative magnitude of an input value.  (Rekimoto [0067]: level-adjusting pointer 114 is displayed on the display panel 110 in a bar graph manner in which an adjustment point 114a is varied in accordance with the touch position of the input pen 90 on the front surface of the display panel 110) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for displaying a visual indication of the relative magnitude of the input value as taught by Rekimoto for the benefit of enabling control of a plurality of parameter control functions using a first finger and a second finger of one hand for a multi-screen device of Griffin in view of Klein, with a reasonable expectation of success, for visual feedback purposes which would enhance user interaction and experience.  In addition, references (Griffin in view of Klein and Rekimoto) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, multi-touch user interaction on multi-screen devices. This close relation between the references highly suggests a reasonable expectation of success.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patents
Hinckley et al.
US 8,473,870 B2 – Directed to multi-screen hold and drag gestures [Abstract]


US Patent Application Publications
Wu et al.
US 2010/0073303 A1 – Directed to a touch sensitive area is activated to detect a first touch. Then, a second touch on the touch screen is detected when the first touch is detected to be laid on the touch sensitive area. Finally, a function of the user interface is enabled according to the second touch [Abstract]
Matsumoto
US 2012/0242594 A1 – Directed to multi-screen interactions [Abstract] [Figs 2 and 4]


Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER NICHOLS whose telephone number is (571)270-3483. The examiner can normally be reached Monday-Thursday 10am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNIFER NICHOLS
Primary Examiner
Art Unit 2142



/JENNIFER E NICHOLS/Primary Examiner, Art Unit 2174                                                                                                                                                                                                        July 16, 2022